DETAILED ACTION
This office action is in response to the Request for Continued Examination filed May 18, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.

Claim Status
Claims 1, 6, and 11-13 are currently amended.
Claims 2-5 and 7-10 are as previously presented.
Claims 14 and 15 are newly added.
Therefore, claims 1-15 are currently pending.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 6, and 11-13 recite the amended (and argued) subject matter of depicting content in a first position on a head-up-display apparatus and moving the content to a second position on the head-up-display apparatus, wherein the moving of content includes at least one of a horizontal displacement vector and vertical displacement vector based on an upcoming curve, ascent, or descent. The prior art of record, including the newly cited references below, does not teach, suggest, or render obvious the claimed subject matter.
Watanabe et al. (US PG Pub #2016/0124231) teach generating an image at the location of a right or left turn (Paragraph [0004]) and moving a screen (Paragraph [0035]).
Nakamura et al. (US PG Pub #2006/0176210) teach a horizon line of a display that moves in accordance with the measured angle of the vehicle (Paragraph [0007]) where the ascent or descent is not upcoming, but current.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269.  The examiner can normally be reached on M-F, 9:00-3:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN W SHERWIN/Primary Examiner, Art Unit 2688